\iOn Rehearing

This court grants rehearing on its own motion to correct an inadvertent error in its opinion rendered on March 26, 1999. In that opinion the Court erroneously stat*272ed that the defendants had failed to file an answer in matter number 98-CA-0329, whereas, in fact, defendants had filed an answer asking for damages for frivolous appeal.
The fact that the plaintiff did not prevail does not mean that the appeal is frivolous. Appeals are favored. This is a complex ease involving novel issues. We cannot say that plaintiffs appeal was frivolous. Accordingly, after considering the defendants’ answer to the appeal we reach the same result we reached in our original opinion. Defendants’ claim for damages for frivolous appeal is denied.
REHEARING GRANTED; JUDGMENT AFFIRMED.